DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/18/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-16 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/18/2019 and 2/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
2.	Claims 1 and 12 in particular recites “adapted for” It is noted that the language used by Applicant merely suggest or makes optional those features described as "Adapted to" or “Adapted For”; It has been held that the recitation that an element is "adapted to or for" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Appropriate correction is required.
3.	Claim 2 recites the limitation “the format” in line 3. There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 11 recites the limitation “the time delay” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paradie et al. US 20180136311 hereafter Paradie in view of  MENON et al. US 20120140861 hereafter Menon. 

As to Claim 1.       Paradie  discloses a method performed by a system for wireless communication between electronic control units (ECU's) in a communications network, the electronic control units being adapted for association with at least one vehicle, the method comprising [Sections 0004, 0016: Electronic control units (ECUs) in vehicle using CAN communication. System and method to synch timing of a plurality ECUs across the communication network]:
	determining a first electronic control unit [i.e. first node/ECU see 0050] in the communication network, determining a second electronic control unit [i.e. second node/ECU see 0050] in the communication network [Fig. 5, Sections 0030, 0034: System in vehicle includes electronic control unit (ECU); the methods and systems correlate information across multiple ECUs. To facilitate synching operations/controlling timing of a plurality ECUs across the communication network; at least a first ECU and second ECU],
	 determining a first network delay between the first electronic control unit and the second electronic control unit via the communications network [Sections 0011, 0032, 0050: The first and second communication nodes are communicating and calculating transmission delay.  Determining communication delay in the communication network. The method of communications between node pairs or a first and second ECU via CAN (controller area network) or with respect to any type of communications network]
	calculating [i.e. processor] a first offset time for the first network delay [Sections 0010, 0032, 0034, 0053: Calculate transmission delay time. A communication is triggered by a detected event and/or with respect to communication delay. The timing e.g. offset is determined. The processor determine timing offset], 
	detecting, at the first electronic control unit and/or the second 
electronic control unit, time from a time source [Sections 0028, 0043: The CPU/processor characterized by corresponding clock (i.e. time source) or other timing mechanism. The first ECU may also capture a timestamp of that event derived from clock],
	transmitting, via the communications network [i.e. CAN], a message from the first electronic control unit to the second electronic control unit [Sections 0042, 0044: Information is conveyed from one communications node to another communications node through the transmission and reception of CAN messages. The first ECU transmits a CAN message to the second ECU containing the event timestamp],
	and coordinated and substantially synchronous of the message in the first electronic control unit and the second electronic control unit processing [Section 0009, 0044: Systems/methods for facilitating synchronizing processor operations for plurality of processors. The first ECU transmits a message to second ECU containing event timestamp] based on the first offset time, the time [Section 0014, 0016, 0053: Synching operations between a plurality of nodes. The correlated timing information utilized by the system to synch timing of a plurality ECUs, and utilized to time-correlate data (i.e. message) from a plurality of nodes. The processor determine timing offset], 
	and wherein the communication between the first electronic control unit [i.e. first node/ECU] and the second electronic control unit [i.e. second node/ECU] is message based, and wherein each message comprises at least one header field and one payload field [Section 0042:  Information is conveyed from one communications node to another communications node through the transmission and reception of CAN messages; Every CAN message includes both header data and payload data; the header data includes a message identifier and the payload data consists of bytes],
	Paradie does not disclose pulse and/or pulse source therefore does not explicitly state detecting, at the first electronic control unit and/or the second electronic control unit, pulse from a pulse source; and the pulse, 
	However, Menon teaches detecting, at the first electronic control unit and/or the second electronic control unit, pulse [i.e. external source/signal] from a pulse source [i.e. GPS]; and the pulse [Sections 0004, 0005, 0019, 0033: The time synchronization mechanism is typically based on GPS. Each electronic control unit (ECU) transmits messages with other electronic control units within the vehicle. After each delay is determined, the time synchronization may be internal or external source such as GPS receiver signal in a vehicle communication system. Source and delays are incorporated, as a result each clock in each ECU is synchronized].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Paradie relating to synching/synchronizing operations between the ECUs or nodes and correlating timing offset information with the teaching of Menon relating to timing synchronization mechanism typically based on GPS (i.e. pulse source) for electronic control units communicating, synch based on GPS receiver, delay and timing information. By combining the method/systems, in particular implementing pulse source such as a GPS enables the units to use a global time to facilitate time signal synchronization in the system thereby ensuring that the devices are in synch as suggested by Menon.

As to Claim 2.   Paradie discloses the method according to claim 1, wherein the communication between the first electronic control unit [i.e. first node/ECU] and the second electronic control unit [i.e. second node/ECU] is in the format of a: FlexRay Automotive Communication Bus, FlexRay, Time-Triggered Protocol, or Controller Area Network bus (CAN-bus) [Section 0042, 0050: Data communication nodes implement CAN-bus communication protocol. The method of communications between node pairs or a first and second ECU via CAN (controller area network) or with respect to any type of communications network].

As to Claim 3.  Paradie discloses the method according to claim 1, wherein the time source [Sections 0028: The CPU/processor characterized by corresponding clock (i.e. time source) or other timing mechanism]
	Paradie is silent on satellite navigation system or global satellite navigation system (GNSS)
	However, Menon teaches is a satellite navigation system [i.e. GPS] or global satellite navigation system (GNSS) [Sections 0004: The time synchronization mechanism is typically based on GPS. Note: by definition GPS is a satellite-based navigation system].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Paradie relating to clock or other timing mechanism being a time source with the teaching of Menon in which the time source in particular being a satellite navigation system such a GPS. By combining the method/systems, implementing a GPS as the timing source or mechanism enables the ECUs to be timed synchronized in real time to facilitate efficiency in the system.

As to Claim 4.  Paradie discloses the method according to claim 1 [Section 0009: Systems/methods for facilitating synchronizing processor operations for plurality of processors]
	Paradie does not disclose pulse and/or pulse source therefore does not explicitly state wherein the pulse source is a satellite navigation system or global satellite navigation system. 
	However, Menon teaches wherein the pulse source is a satellite navigation system [i.e. GPS] or global satellite navigation system [Sections 0005, 0019, 0033: Each electronic control unit (ECU) transmits messages with other electronic control units within the vehicle. After each delay is determined, the time synchronization may be external source such as GPS receiver signal. Source and delays are incorporated, as a result each clock in each ECU is synchronized].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Paradie relating to synching/synchronizing operations between the ECUs with the teaching of Menon relating to synchronization mechanism typically based on GPS (i.e. pulse source) for electronic control units communicating, synch based on GPS receiver. By combining the method/systems, in particular implementing pulse source such as a GPS enables the units to use a global time to facilitate time signal synchronization in the system thereby ensuring that the devices are in synch as suggested by Menon.

As to Claim 5.  Paradie discloses the method according to claim 1, wherein the first electronic control unit or the second electronic control unit is a Central Electronic Module (CEM) [Sections 0004, 0055: Electronic control units (ECUs) in vehicle.  The Master ECU (i.e. CEM) capable of communicating with other ECU].
 
As to Claim 6.  Paradie discloses the method according to claim 1, wherein the method is performed by the Central Electronic Module (CEM) [Sections 0016, 0055: System and method to synch timing of a plurality ECUs across the communication network. The Master ECU (i.e. CEM) capable of communicating with other ECU].
 
As to Claim 7.   Paradie discloses the method according to claim 1, comprising: storing [memory] the first offset time in a signal database [Section 0043, 0051, 0053: ECUs communicate signal transmission cycle and ECU capture time of event derived from its clock. The event timestamp might be captured by executing microprocessor instructions to save the value of the clock into a memory buffer. The processor determine timing offset].

As to Claim 8.  Paradie discloses the method according to claim 7, wherein the signal database is comprised in the Central Electronic Module (CEM) [Section 0043, 0051, 0055: ECUs communicate signal transmission cycle and ECU capture time of event derived from its clock. The event timestamp might be captured by executing microprocessor instructions to save the value of the clock into a memory buffer. The Master ECU (i.e. CEM) capable of communicating with other ECU].
 
As to Claim 9.  Paradie discloses the method according to claim 1, comprising: transmitting [i.e. Transceiver/antenna] the message on a modulated baseband radio signal [Sections 0039, 0041, 0042: RF signal transmit circuitry include pulse shaping circuitry based on transmit antenna trigonometric calculations. The RF signal is directly converted to DC (i.e. baseband) for further digitizing and processing. The transceiver is responsible for transmitting and receiving electrical signals and information including messages].
 
As to Claim 10.  Paradie discloses the method according to claim 1, comprising: transmitting the message on a mobile communication network [Sections 0042, 0050: Information is conveyed from one communications node to another communications node through the transmission and reception of CAN messages. The method of communications between node pairs or a first and second ECU via CAN (controller area network) or with respect to any type of communications network].
 
As to Claim 11.  Paradie discloses the method according to claim 1, wherein the network delay refers to the time delay between a message being sent by the first electronic control unit [i.e. first ECU/node] and received by the second electronic control unit [Sections 0011, 0038: The first and second communication nodes are communicating and calculating transmission delay. Determining a transmission delay time for the first node, based on a difference between the transmission time characterizing the first set of data; The timing delay may then be subtracting from the receiving time to determine timing information characterizing the first set of data in the context of the second timing mechanism].

As to Claim 12. Paradie discloses a system for wireless communication between electronic control units (ECUs) in a communications network, the electronic control units adapted for association with at least one vehicle [Sections 0004, 0016: Electronic control units (ECUs) in vehicle using CAN communication. System and method to synch timing of a plurality ECUs across the communication network],
	the system comprising at least one processor and at least one memory, said memory containing instructions executable by said processor and, when executed, the system [Sections 0028, 0033, 0053: CPU/processor is associated with the nodes. The system includes processors. The event captured by executing microprocessor instructions to save into a memory buffer]:
	determines a first electronic control unit [i.e. first node/ECU see 0050] in the communications network, determines a second electronic control unit [i.e. second node/ECU see 0050] in the communications network [Fig. 5, Sections 0030, 0034: System in vehicle includes electronic control unit (ECU); the methods and systems correlate information across multiple ECUs. To facilitate synching operations/controlling timing of a plurality ECUs across the communication network; at least a first ECU and second ECU],
	 determines a first network delay between the first electronic control unit and the second electronic control unit via the communications network [Sections 0011, 0032, 0050: The first and second communication nodes are communicating and calculating transmission delay.  Determining communication delay in the communication network. The method of communications between node pairs or a first and second ECU via CAN (controller area network) or with respect to any type of communications network]
	 calculates a first offset time based on the first network delay [Sections 0010, 0032, 0034, 0053: Calculate transmission delay time. A communication is triggered by a detected event and/or with respect to communication delay. The timing e.g. offset is determined. The processor determine timing offset], 
	detects, at the first electronic control unit and/or second electronic control unit, time from a time source [Sections 0028, 0043: The CPU/processor characterized by corresponding clock (i.e. time source) or other timing mechanism. The first ECU may also capture a timestamp of that event derived from clock],
	transmits a message from the first electronic control unit to the second electronic control unit via the communications network [Sections 0042, 0044: Information is conveyed from one communications node to another communications node through the transmission and reception of CAN messages. The first ECU transmits a CAN message to the second ECU containing the event timestamp],	
	and carries out coordinated and substantially synchronous processing of the message [Section 0009, 0044: Systems/methods for facilitating synchronizing processor operations for plurality of processors. The first ECU transmits a message to second ECU containing event timestamp] in the first electronic control unit and the second electronic control unit based on the first offset time, the time  Section 0014, 0016, 0053: Synching operations between a plurality of nodes. The correlated timing information utilized by the system to synch timing of a plurality ECUs, and utilized to time-correlate data (i.e. message) from a plurality of nodes. The processor determine timing offset], 
	and wherein the communication between the first electronic control unit [i.e. first node/ECU] and the second electronic control unit [i.e. second node/ECU] is message based, and wherein each message comprises at least one header field and one payload field [Section 0042:  Information is conveyed from one communications node to another communications node through the transmission and reception of CAN messages; Every CAN message includes both header data and payload data; the header data includes a message identifier and the payload data consists of bytes],
	Paradie does not disclose pulse and/or pulse source therefore does not explicitly state detects, at the first electronic control unit and/or the second electronic control unit, pulse from a pulse source; and the pulse, 
	However, Menon teaches detects, at the first electronic control unit and/or second electronic control unit, pulse [i.e. external source/signal] from a pulse source [i.e. GPS], and the pulse [Sections 0004, 0005, 0019, 0033: The time synchronization mechanism is typically based on GPS. Each electronic control unit (ECU) transmits messages with other electronic control units within the vehicle. After each delay is determined, the time synchronization may be internal or external source such as GPS receiver signal in a vehicle communication system. Source and delays are incorporated, as a result each clock in each ECU is synchronized].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Paradie relating to synching/synchronizing operations between the ECUs or nodes and correlating timing offset information with the teaching of Menon relating to timing synchronization mechanism typically based on GPS (i.e. pulse source) for electronic control units communicating, synch based on GPS receiver, delay and timing information. By combining the method/systems, in particular implementing pulse source such as a GPS enables the units to use a global time to facilitate time signal synchronization in the system thereby ensuring that the devices are in synch as suggested by Menon.
 
As to Claim 13.  The system according to claim 12, wherein the time source and the pulse source is a satellite navigation system (NSS) or global satellite navigation system (GNSS) [See Claims 3 and 4 because the claims have similar subject matter therefore similar rejection applies herein].
 
As to Claim 14.  The system according to claim 12, wherein the first electronic control unit or the second electronic control unit is a Central Electronic Module (CEM) [See Claim 5 because the claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.  The system according to claim 12, wherein the system is comprised in the Central Electronic Module (CEM) [See Claim 6 because the claims have similar subject matter therefore similar rejection applies herein].
 
As to Claim 16.  Paradie discloses a non-transitory computer readable storage medium storing a computer program comprising computer readable code that, when run in a system, causes the system to perform the method according to claim 1 [Sections 0028, 0033, 0053: CPU/processor is associated with the nodes. The system includes processors. The event captured by executing microprocessor instructions to save into a memory buffer].

Conclusion
The prior art made of record and not relied upon Mabuchi US 20150220412 hereafter Mabuchi  in particular the whole disclosure is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477